Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 1 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 2 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 3 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 4 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 5 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 6 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 7 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 8 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 9 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 10 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 11 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 12 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 13 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 14 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 15 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 16 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 17 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 18 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 19 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 20 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 21 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 22 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 23 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 24 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 25 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 26 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 27 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 28 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 29 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 30 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 31 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 32 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 33 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 34 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 35 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 36 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 37 of 38
Case 08-10095   Doc 4288-3 Filed 11/19/18 Entered 11/19/18 13:05:49   Desc
                      082818 Trial AM Page 38 of 38
